Name: Decision of the EEA Joint Committee No 22/95 of 5 April 1995 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: environmental policy;  European construction;  deterioration of the environment;  agricultural activity;  economic policy
 Date Published: 1995-07-08

 8.7.1995 EN Official Journal of the European Communities L 158/46 DECISION OF THE EEA JOINT COMMITTEE No 22/95 of 5 April 1995 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was last amended by Decision 23/94 of the EEA Joint Committee of 28 October 1994, amending Annex XX (Environment) of the EEA Agreement (1); Whereas Council Directive 94/31/EC of 27 June 1994 amending Directive 91/689/EEC on hazardous waste (2) is to be integrated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following shall be added in Annex XX to the Agreement in point 32a (Council Directive 91/689/EEC) before the adaptation: , as amended by:  394 L 0031: Council Directive 94/31/EC (OJ No L 168, 2. 7. 1994, p. 28). Article 2 The texts of Directive 94/31/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 May 1995, provided that all the notifications under Article 103 (1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 5 April 1995. For the EEA Joint Committee The President P. BENAVIDES (1) OJ No L 325, 17. 12. 1994, p. 76. (2) OJ No L 168, 2. 7. 1994, p. 28.